Citation Nr: 1714947	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  08-15 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel



INTRODUCTION

The Veteran completed active duty service with the United States Army from August 1979 to November 1981.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  This claim was previously remanded to the Agency of Original Jurisdiction (AOJ) in September 2014 and August 2015 for additional claim development and has now been returned to the Board for further adjudication. 

The Board notes that the Veteran requested and was scheduled for a Board videoconference hearing to be held in July 2014.  The Veteran failed to appear for the scheduled hearing and neither furnished an explanation for his failure to appear nor requested a postponement for another hearing.  The Veteran was advised in a June 2014 letter, pursuant to 38 C.F.R. § 20.702(d), when a Veteran fails to appear for a scheduled hearing and has not requested a postponement, the case will then be processed as though the request for a hearing had been withdrawn.  The Veteran submitted a second VA Form 9 in June 2015 and again requested a hearing.  However, he has not alleged good cause for his failure to report for the scheduled hearing.  Consequently, the Board proceeded to adjudicate the Veteran's appeal in its August 2015 Board remand decision.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, due to reasons that follow, a remand is required.  Although the Board regrets this delay, it is necessary to ensure the Veteran is afforded adequate due process and claim development assistance.

First, the Board notes that the April 2016 VA examiner found that the Veteran's VA treatment records revealed that the Veteran's depression symptoms had resolved , and commented on this fact as part of the rationale for the negative etiology opinion provided.  However, the Board observes that the current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves); see also Romanowsky v. Shinseki, 26 Vet. App. 289, 321 (2013) (holding that, when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).  Therefore, to the extent that the April 2016 VA examiner relies on the resolution of the Veteran's depression symptoms as part of the rationale supporting her etiology opinion, a supplemental opinion must be provided.

Second, the August 2015 Board remand decision directed the AOJ to procure a supplemental opinion that in relevant part, addressed the Veteran's lay statements of depression in service and depression and anxiety throughout his life since service.  In this regard, the Board notes that the Veteran has submitted lay statements indicating that he was both depressed and anxious in service and throughout his life.  The Veteran's April 2007 Notice of Disagreement (NOD) indicates began drinking in service as a way of dealing with his depression because he was homesick and immature at the age of 17, that it took him years after active duty service to realize that he was depressed, and that this interference with his marriage and family life.  

A review of the April 2016 supplemental opinion reveals that the VA examiner found that the Veteran "does not report psychiatric symptoms from the military that have been chronically experienced," and does not consider the Veteran's lay statements as requested in the August 2015 Board decision.  The Board notes that when it remands a claim to the RO it has a duty to ensure substantial compliance with the directives contained in that remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  As such, remand of this claim is necessary to procure an additional supplemental opinion.

Moreover, under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations VA has a duty to notify and assist the claimant in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  VA's duty to assist includes either procuring, or helping the claimant procure service treatment records and other pertinent treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, a review of the record reveals that an October 2012 VA treatment record that was reviewed by the April 2016 VA examiner is not currently associated with the claims file as May 2012 to November 2012 VA treatment records have not been collected.  Therefore, on remand, efforts must be made to procure these relevant treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's outstanding VA mental health treatment records from May 2012 to November 2012.  Efforts to obtain these records should be documented in the claims file.  If these records cannot be located the Veteran must be notified.

2.  Thereafter, submit the Veteran's claims file to a qualified mental health specialist. A new examination is only required if deemed necessary by the examiner.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

The examiner is asked to provide the following opinion:

Whether it is at least as likely or not (a 50 percent or greater probability) that depressive disorder with symptoms of PTSD is related to the Veteran's service.  The examiner should consider the Veteran's lay statements of depression in service and symptoms of depression and anxiety since that time, as summarized above.  A complete rationale for any opinion expressed should be provided.  The examiner is notified that if current disability is not found that the opinion should be provided regarding prior diagnosis of psychiatric disability during the appeal period, as discussed in the body of this Remand.

The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

3. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

4. After undertaking any necessary additional development, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




